DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims in Consideration
Claims 1, 3, 10, 14, and 22, are canceled.
Claims 33-37 are new.
Claims 2, 4-9, 11-13, 15-21, and 23-37, are pending in this application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/9/2015 and 7/8/2016 were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement (IDS) submitted on 4/30/2018 was filed before the final office action responsive to the amendment submitted on 4/30/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 8/23/2019 was filed before the non-final office action responsive to the RCE submitted on 9/26/2019.  The submission is in 

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
Argument:  The applicant alleges that Wang and Chaudhri do not alone or in combination teach or suggest at least “wherein a processor causes, in a case where a part of the first icon being dragged is moved sufficiently beyond the display frame and where the part of the first icon that is beyond the display frame as a result of the drag movement becomes not displayed and where it is determined that a position of the first icon meets a predetermined condition for a predetermined time or longer, the first icon to move from the first page to the second page such that a plurality of icons arranged on the first page except for the first icon is kept arranged on the first page”.
Response:  The examiner respectfully disagrees with the applicant.  As illustrated in Figures 5B- 5D of Chaudhri, the user drags icon 5002-13 from a first position (5B) to the an area just beyond the page edge outside of the threshold of touch screen 112.  This is similar to Instant FIG. 4A where icon 403 is illustrated to be partially off the display.  As the user continues to drag said icon, it is switched to the second page.  This is functionally equivalent to said icon no longer being displayed on the first page when it is displayed on the second page.
sufficiently beyond the display frame, as the claim is silent as to what sufficient means in this context.  How much past the display frame is deemed sufficient?  See 112b indefinite rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7, 11-13, 15, 16, 18, 21, 23, 24, 26, 29, 33, and 37, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 12, and 29, are rejected as being indefinite for the teaching, "in a case where a part of the first icon being dragged is moved sufficiently beyond the display frame", wherein it is unclear what the metric is for being "sufficiently" beyond the display frame. Claims 2, 4, 5, 7, 33, and 37, dependent on claim 29, and containing the same deficiencies of claim 29, are likewise rejected.  Claims 13, 15, 16, and 18, dependent on claim 11, and containing the same deficiencies of claim 11, are likewise rejected.  Claims 21, 23, 24, and 26, dependent on claim 12, and containing the same deficiencies of claim 12, are likewise rejected.

Claim Objections
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Please note that as written, this claim is subject to an 112b rejection (see above), and will have to be amended away from the rejected material before being incorporated into independent claims.
 
Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-8, 11-13, 15-19, 21, 23-27, 29, and 32-35, are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140289669 A1, published: 9/25/2014), in view of Chaudhri (US 20110252346 A1, published: 10/13/2011).
Claim 29. (Currently Amended):  Wang teaches a display apparatus having a plurality of functions at least including a print function (if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction [MPEP 2111, II.PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE]), comprising:
a touch panel display (touch device [Wang, 0028]; touchscreen 401 [Wang, FIG. 4]) that displays a first page (the icon is displayed on a current page [Wang, 0028]) that includes a region surrounded by a display frame (screen edge area [Wang, 0032, FIG. 2]) in which icons corresponding respectively to a plurality of functions are disposed (the icon is displayed on a current page of the screen of the touch device. The icon may correspond to an application component installed by the user, or may correspond to a component that is inherent in the touch device [Wang, 0028].  Screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction [Wang, 0032, FIG. 2]; Examiner's Note: FIG. 2 illustrates 3 icons disposed within a display frame surrounding a screen edge area), and
receives a drag operation for dragging a first icon among a plurality of icons arranged on the first page from the first page to a second page using an input (the user drags the icon of the component to a left edge or a right edge of the current page, so that the page of the desktop container switches to the previous page or the next page correspondingly. When the page switches to a target page, the user releases the icon corresponding to the component that is held down [Wang, 0006]; Examiner's Note: FIG. 2 illustrates 3 icons, any one of which may be dragged to a second page by one of the user's fingers/instruction members);
wherein a processor (processor 402 [Wang, 0056, FIG. 4]) causes the first icon to move from the first page to the second page such that a plurality of icons arranged on the first page except for the first icon is kept arranged on the first page (S102. The touch device receives a page switching instruction by using a screen edge area, and switches a currently displayed user interface page according to the page switching instruction [Wang, 0031, FIG. 1].  S103. The touch device releases the icon so that the touch device moves the icon to a target user interface page [Wang, 0037, FIG. 1]; Examiner's Note: of the three icons illustrated in FIG. 2, if one of those icons is caused to be moved to a second page, the other icons, having not been given commands to move them, are kept arranged on the first page).

Wang does not teach in a case where a part of the first icon being dragged is moved sufficiently beyond the display frame and where the part of the first icon that is beyond the display frame as a result of the drag movement becomes not displayed and where it is determined that a position of the first icon meets a predetermined condition for a predetermined time or longer, the first icon to move from the first page to the second page 
However, Chaudhri teaches
in a case where a part of the first icon being dragged is moved sufficiently beyond the display frame (the action icon 5002-13 is moved to the edge of the display (e.g., touch screen 112) and is maintained at the edge of the display [Chaudhri, 0220, FIGS. 5C]; Examiner's Note: as illustrated in FIG. 5C, the user has dragged icon 5002-13 so that it's edge is outside of the threshold of touch screen 112.  This is similar to Instant FIG. 4A where icon 403 is illustrated to be partially off the display.  This is so because icon 403 is smaller than the other similar icons) and where the part of the first icon that is beyond the display frame as a result of the drag movement becomes not displayed ([Chaudrhi, FIGS. 5B-5D]; Examiner's Note: These figures illustrate the dragging of icon 5002-13 from the bottom central area, 5B, to the edge of the screen 5C, and finally to the next homescreen page, 5D.  Thus, based on this dragging, said icon is no longer displayed on the first homescreen) and where it is determined that a position of the first icon meets a predetermined condition for a predetermined time or longer, the first icon to move from the first page to the second page such that a plurality of icons arranged on the first page except for the first icon is kept arranged on the first page (in FIG. 5B, the device detects a request to move a respective selectable user interface object to an edge of the screen. In this example, the request includes a contact 5016-a on the touch-sensitive surface (e.g., touch screen 112) at a location that corresponds to a "racing" action icon 5002-13, and subsequent movement 5018 of the contact to the edge of the touch-sensitive surface (e.g., to contact position 5016-b on the touch screen 112, as illustrated in FIG. 5C). In FIG. 5C, the action icon 5002-13 is moved to the edge of the display (e.g., touch screen 112) and is maintained at the edge of the display for more than a predetermined time threshold (e.g., 1 second). In response to detecting the action icon 5002-13 at the edge of the display (e.g., touch screen 112) for more than the predetermined time threshold, the device navigates to a next set/page of selectable user interface objects (e.g., as illustrated in FIG. 5D) [Chaudhri, 0220, FIGS. 5B-5D]; Examiner's Note: as illustrated in FIGS. 5B-5D, while other icons are left in their current positions, icon 5002-13 "R" is dragged to the edge/frame of page 3 (FIGS. 5B-5C), as indicated by the 4 circles with the third from the left being filled in, and is moved to page 4 (FIG. 5D), indicated by the fourth circle of the 4 being filled).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dragging of an icon to another page invention of Wang, to include the page switching feature of Chaudhri.
One would have been motivated to make this modification to simplify user gestures so that a user moving an icon around a single page does not accidentally move this icon to a second page.  By providing a minimum time that an icon must be touching an edge of the screen before moving that icon to a second page, the user's intent would be validated by the longer contact between the icon and the edge to prevent unintended moving of icons to the second page.

Claim 2. (Currently Amended):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 29.  Wang further teaches wherein the processor switches the first page to the second page when the first icon has been moved to a position where an edge of the first icon is beyond the display frame (the user drags the icon of the component to a left edge or a right edge of the current page, so that the page of the desktop container switches to the previous page or the next page correspondingly. When the page switches to a target page, the user releases the icon corresponding to the component that is held down [Wang, 0006].  Receiving, by the touch device, a page switching instruction by using a screen edge area, and switching a currently displayed user interface page according to the page switching instruction, where the screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction [Wang, 0010]; Examiner's Note: i.e. when the edge of the first content/icon touches the edge of the screen such as the icon's right edge would touch the screen's right edge to go to the next page, or the icon's left edge would touch the screen's left edge to go the previous page).
 
Claim 4. (Currently Amended):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 2, wherein the processor further sets a threshold based on a display size of the first icon for determining whether the edge of the first icon is beyond the display frame (the screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction, where the specific width may be preset in the touch device, or may be manually adjusted later [Wang, 0032]), the processor further determines whether the edge of the first icon is beyond the display frame based on the (after the touch device receives a page switching instruction, a screen page of the touch device is switched from a current page to a page indicated by the page switching instruction [Wang, 0033]; Examiner's Note: i.e. when the edge of the first content/icon touches the edge of the screen such as the icon's right edge would touch the screen's right edge to go to the next page, or the icon's left edge would touch the screen's left edge to go the previous page).

Claim 5. (Currently Amended):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 2.  Chaudhri further teaches wherein the processor switches the first page to the second page in a case where the first icon is stationary in the state in which the edge of the first icon beyond the display frame, and the stationary state continues for a predetermined time (in response to detecting the action icon 5002-13 at the edge of the display (e.g., touch screen 112) for more than the predetermined time threshold, the device navigates to a next set/page of selectable user interface objects (e.g., as illustrated in FIG. 5D) [Chaudhri, 0220, FIGS. 5B-5D]; Examiner's Note: as illustrated in FIGS. 5B-5D, while other icons are left in their current positions, icon 5002-13 "R" is dragged to the edge/frame of page 3 (FIGS. 5B-5C), as indicated by the 4 circles with the third from the left being filled in, and is moved to page 4 (FIG. 5D), indicated by the fourth circle of the 4 being filled).

Claim 6. (Previously Presented):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 5.  Chaudhri further teaches wherein the processor (in FIG. 5C, the action icon 5002-13 is moved to the edge of the display (e.g., touch screen 112) and is maintained at the edge of the display for more than a predetermined time threshold (e.g., 1 second). In response to detecting the action icon 5002-13 at the edge of the display (e.g., touch screen 112) for more than the predetermined time threshold, the device navigates to a next set/page of selectable user interface objects (e.g., as illustrated in FIG. 5D) [Chaudhri, 0220, FIGS. 5B-5D]; Examiner's Note: Stationary objects inherently do not move.  Wherein predetermined distance is the distance between the icon and the edge/frame).

Claim 7. (Currently Amended):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 2.  Wang further teaches wherein in a case where the state in which the edge of the first icon is beyond the display frame continues for a predetermined time and then a movement of the first icon has been detected, the processor switches the displayed first page to the second page that is present in the detected moving direction (receiving, by the touch device, a page switching instruction by using a screen edge area, and switching a currently displayed user interface page according to the page switching instruction, where the screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction [Wang, 0010]. if a user touches a left side of a screen of a touch device (that is, the touch device receives a page switching instruction), a screen page of the touch device is switched from the current page to a page located at a left side of the page [Wang, 0034]).

Claim 8. (Previously Presented):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 29.  Wang further teaches wherein the processor switches the first page to the second page while maintaining a display state of the first icon being dragged (the user drags the icon of the component to a left edge or a right edge of the current page, so that the page of the desktop container switches to the previous page or the next page correspondingly. When the page switches to a target page, the user releases the icon corresponding to the component that is held down [Wang, 0006]).

Claim 11. (Currently Amended):  Wang teaches a method for controlling a display apparatus having a plurality of functions at least including a print function (if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction [MPEP 2111, II.PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE]), and
that includes a touch panel display (touch device [Wang, 0028]; touchscreen 401 [Wang, FIG. 4]) that displays a first page (the icon is displayed on a current page [Wang, 0028]) that includes a region surrounded by a display frame (screen edge area [Wang, 0032, FIG. 2]) in which icons corresponding respectively to the plurality of functions are disposed (the icon is displayed on a current page of the screen of the touch device. The icon may correspond to an application component installed by the user, or may correspond to a component that is inherent in the touch device [Wang, 0028].  Screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction [Wang, 0032, FIG. 2]; Examiner's Note: FIG. 2 illustrates 3 icons disposed within a display frame surrounding a screen edge area), and
receives a drag operation for dragging a first icon among a plurality of icons arranged on the first page from the first page to a second page using an input instruction member (the user drags the icon of the component to a left edge or a right edge of the current page, so that the page of the desktop container switches to the previous page or the next page correspondingly. When the page switches to a target page, the user releases the icon corresponding to the component that is held down [Wang, 0006]; Examiner's Note: FIG. 2 illustrates 3 icons, any one of which may be dragged to a second page by one of the user's fingers/instruction members),
the method comprising: causing the first icon to move from the first page to the second page such that a plurality of icons arranged on the first page except for the first icon is kept arranged on the first page (S102. The touch device receives a page switching instruction by using a screen edge area, and switches a currently displayed user interface page according to the page switching instruction [Wang, 0031, FIG. 1].  S103. The touch device releases the icon so that the touch device moves the icon to a target user interface page [Wang, 0037, FIG. 1]; Examiner's Note: of the three icons illustrated in FIG. 2, if one of those icons is caused to be moved to a second page, the other icons, having not been given commands to move them, are kept arranged on the first page).

Wang does not teach in a case where a part of the first icon being dragged is moved sufficiently beyond the display frame and where the part of the first icon that is beyond the display frame as a result of the drag movement becomes not displayed and where it is determined that a position of the first icon meets a predetermined condition for a predetermined time or longer, causing the first icon to move from the first page to the second page such that a plurality of icons arranged on the first page except for the first icon is kept arranged on the first page.
However, Chaudhri teaches
in a case where a part of the first icon being dragged is moved sufficiently beyond the display frame (the action icon 5002-13 is moved to the edge of the display (e.g., touch screen 112) and is maintained at the edge of the display [Chaudhri, 0220, FIGS. 5C]; Examiner's Note: as illustrated in FIG. 5C, the user has dragged icon 5002-13 so that it's edge is outside of the threshold of touch screen 112.  This is similar to Instant FIG. 4A where icon 403 is illustrated to be partially off the display.  This is so because icon 403 is smaller than the other similar icons) and where the part of the first icon that is beyond the display frame as a result of the drag movement becomes not displayed ([Chaudrhi, FIGS. 5B-5D]; Examiner's Note: These figures illustrate the dragging of icon 5002-13 from the bottom central area, 5B, to the edge of the screen 5C, and finally to the next homescreen page, 5D.  Thus, based on this dragging, said icon is no longer displayed on the first homescreen) and where it is determined that a position of the first icon meets a predetermined condition for a predetermined time or longer, causing the first icon to move from the first page to the second page such that a plurality of icons arranged on the first page except for the first icon is kept arranged on the first page (in FIG. 5B, the device detects a request to move a respective selectable user interface object to an edge of the screen. In this example, the request includes a contact 5016-a on the touch-sensitive surface (e.g., touch screen 112) at a location that corresponds to a "racing" action icon 5002-13, and subsequent movement 5018 of the contact to the edge of the touch-sensitive surface (e.g., to contact position 5016-b on the touch screen 112, as illustrated in FIG. 5C). In FIG. 5C, the action icon 5002-13 is moved to the edge of the display (e.g., touch screen 112) and is maintained at the edge of the display for more than a predetermined time threshold (e.g., 1 second). In response to detecting the action icon 5002-13 at the edge of the display (e.g., touch screen 112) for more than the predetermined time threshold, the device navigates to a next set/page of selectable user interface objects (e.g., as illustrated in FIG. 5D) [Chaudhri, 0220, FIGS. 5B-5D]; Examiner's Note: as illustrated in FIGS. 5B-5D, while other icons are left in their current positions, icon 5002-13 "R" is dragged to the edge/frame of page 3 (FIGS. 5B-5C), as indicated by the 4 circles with the third from the left being filled in, and is moved to page 4 (FIG. 5D), indicated by the fourth circle of the 4 being filled).
Wang, to include the page switching feature of Chaudhri.
One would have been motivated to make this modification to simplify user gestures so that a user moving an icon around a single page does not accidentally move this icon to a second page.  By providing a minimum time that an icon must be touching an edge of the screen before moving that icon to a second page, the user's intent would be validated by the longer contact between the icon and the edge to prevent unintended moving of icons to the second page.

Claim 12. (Currently Amended):  Wang teaches a storage medium (Memory [Wang, FIG. 5]) storing a program that causes a computer to perform a method for controlling a display apparatus having a plurality of functions at least including a print function (if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction [MPEP 2111, II.PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE]), and
that includes a touch panel display (touch device [Wang, 0028]; touchscreen 401 [Wang, FIG. 4]) that displays a first page (the icon is displayed on a current page [Wang, 0028]) that includes a region surrounded by a display frame (screen edge area [Wang, 0032, FIG. 2]) in which icons corresponding respectively to the plurality of (the icon is displayed on a current page of the screen of the touch device. The icon may correspond to an application component installed by the user, or may correspond to a component that is inherent in the touch device [Wang, 0028].  Screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction [Wang, 0032, FIG. 2]; Examiner's Note: FIG. 2 illustrates 3 icons disposed within a display frame surrounding a screen edge area), and
receives a drag operation for dragging a first icon among a plurality of icons arranged on the first page from the first page to a second page using an input instruction member (the user drags the icon of the component to a left edge or a right edge of the current page, so that the page of the desktop container switches to the previous page or the next page correspondingly. When the page switches to a target page, the user releases the icon corresponding to the component that is held down [Wang, 0006]; Examiner's Note: FIG. 2 illustrates 3 icons, any one of which may be dragged to a second page by one of the user's fingers/instruction members),
the method comprising: causing the first icon to move from the first page to the second page such that a plurality of icons arranged on the first page except for the first icon is kept arranged on the first page (S102. The touch device receives a page switching instruction by using a screen edge area, and switches a currently displayed user interface page according to the page switching instruction [Wang, 0031, FIG. 1].  S103. The touch device releases the icon so that the touch device moves the icon to a target user interface page [Wang, 0037, FIG. 1]; Examiner's Note: of the three icons illustrated in FIG. 2, if one of those icons is caused to be moved to a second page, the other icons, having not been given commands to move them, are kept arranged on the first page).

Wang does not teach in a case where a part of the first icon being dragged is moved sufficiently beyond the display frame and where the part of the first icon that is beyond the display frame as a result of the drag movement becomes not displayed and where it is determined that a position of the first icon meets a predetermined condition for a predetermined time or longer, causing the first icon to move from the first page to the second page such that a plurality of icons arranged on the first page except for the first icon is kept arranged on the first page.
However, Chaudhri teaches
in a case where a part of the first icon being dragged is moved sufficiently beyond the display frame (the action icon 5002-13 is moved to the edge of the display (e.g., touch screen 112) and is maintained at the edge of the display [Chaudhri, 0220, FIGS. 5C]; Examiner's Note: as illustrated in FIG. 5C, the user has dragged icon 5002-13 so that it's edge is outside of the threshold of touch screen 112.  This is similar to Instant FIG. 4A where icon 403 is illustrated to be partially off the display.  This is so because icon 403 is smaller than the other similar icons) and where the part of the first icon that is beyond the display frame as a result of the drag movement becomes not displayed ([Chaudrhi, FIGS. 5B-5D]; Examiner's Note: These figures illustrate the dragging of icon 5002-13 from the bottom central area, 5B, to the edge of the screen 5C, and finally to the next homescreen page, 5D.  Thus, based on this dragging, said icon is no longer displayed on the first homescreen) and where it is determined that a position of the first icon meets a predetermined condition for a predetermined time or longer, causing the first icon to move from the first page to the second page such that a plurality of icons arranged on the first page except for the first icon is kept arranged on the first page (in FIG. 5B, the device detects a request to move a respective selectable user interface object to an edge of the screen. In this example, the request includes a contact 5016-a on the touch-sensitive surface (e.g., touch screen 112) at a location that corresponds to a "racing" action icon 5002-13, and subsequent movement 5018 of the contact to the edge of the touch-sensitive surface (e.g., to contact position 5016-b on the touch screen 112, as illustrated in FIG. 5C). In FIG. 5C, the action icon 5002-13 is moved to the edge of the display (e.g., touch screen 112) and is maintained at the edge of the display for more than a predetermined time threshold (e.g., 1 second). In response to detecting the action icon 5002-13 at the edge of the display (e.g., touch screen 112) for more than the predetermined time threshold, the device navigates to a next set/page of selectable user interface objects (e.g., as illustrated in FIG. 5D) [Chaudhri, 0220, FIGS. 5B-5D]; Examiner's Note: as illustrated in FIGS. 5B-5D, while other icons are left in their current positions, icon 5002-13 "R" is dragged to the edge/frame of page 3 (FIGS. 5B-5C), as indicated by the 4 circles with the third from the left being filled in, and is moved to page 4 (FIG. 5D), indicated by the fourth circle of the 4 being filled).
Wang, to include the page switching feature of Chaudhri.
One would have been motivated to make this modification to simplify user gestures so that a user moving an icon around a single page does not accidentally move this icon to a second page.  By providing a minimum time that an icon must be touching an edge of the screen before moving that icon to a second page, the user's intent would be validated by the longer contact between the icon and the edge to prevent unintended moving of icons to the second page.

Claim 13. (Currently Amended):  The combination of Wang and Chaudhri, teaches the method according to claim 11.  Wang further teaches wherein the first page is switched to the second page when the first icon has been moved to a position where an edge of the first icon is beyond the display frame (the user drags the icon of the component to a left edge or a right edge of the current page, so that the page of the desktop container switches to the previous page or the next page correspondingly. When the page switches to a target page, the user releases the icon corresponding to the component that is held down [Wang, 0006].  Receiving, by the touch device, a page switching instruction by using a screen edge area, and switching a currently displayed user interface page according to the page switching instruction, where the screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction [Wang, 0010]; Examiner's Note: i.e. when the edge of the first content/icon touches the edge of the screen such as the icon's right edge would touch the screen's right edge to go to the next page, or the icon's left edge would touch the screen's left edge to go the previous page).
 
Claim 15. (Currently Amended):  The combination of Wang and Chaudhri, teaches the method according to claim 13.  Wang further teaches wherein a threshold is set based on a display size of the first icon for determining whether the edge of the first icon is beyond the display frame (the screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction, where the specific width may be preset in the touch device, or may be manually adjusted later [Wang, 0032]), it is determined whether the edge of the first icon is beyond the display frame based on the threshold having been set, and wherein the first page is switched to the second page based on a determination result of the determining (after the touch device receives a page switching instruction, a screen page of the touch device is switched from a current page to a page indicated by the page switching instruction [Wang, 0033]; Examiner's Note: i.e. when the edge of the first content/icon touches the edge of the screen such as the icon's right edge would touch the screen's right edge to go to the next page, or the icon's left edge would touch the screen's left edge to go the previous page).

Claim 16. (Currently Amended):  The combination of Wang and Chaudhri, teaches the method according to claim 13.  Chaudhri further teaches wherein the first page is switched to the second page in a case where the first icon is stationary in the state in which the edge of the first icon is beyond the display frame, and the stationary state continues for a predetermined (in response to detecting the action icon 5002-13 at the edge of the display (e.g., touch screen 112) for more than the predetermined time threshold, the device navigates to a next set/page of selectable user interface objects (e.g., as illustrated in FIG. 5D) [Chaudhri, 0220, FIGS. 5B-5D]; Examiner's Note: as illustrated in FIGS. 5B-5D, while other icons are left in their current positions, icon 5002-13 "R" is dragged to the edge/frame of page 3 (FIGS. 5B-5C), as indicated by the 4 circles with the third from the left being filled in, and is moved to page 4 (FIG. 5D), indicated by the fourth circle of the 4 being filled).

Claim 17. (Previously Presented):  The combination of Wang and Chaudhri, teaches the method according to claim 16.  Chaudhri further teaches wherein it is determined that the first icon is stationary in a case where a moving distance of the first icon does not reach a predetermined distance for the predetermined time (in FIG. 5C, the action icon 5002-13 is moved to the edge of the display (e.g., touch screen 112) and is maintained at the edge of the display for more than a predetermined time threshold (e.g., 1 second). In response to detecting the action icon 5002-13 at the edge of the display (e.g., touch screen 112) for more than the predetermined time threshold, the device navigates to a next set/page of selectable user interface objects (e.g., as illustrated in FIG. 5D) [Chaudhri, 0220, FIGS. 5B-5D]; Examiner's Note: Stationary objects inherently do not move.  Wherein predetermined distance is the distance between the icon and the edge/frame).

Claim 18. (Currently Amended):  The combination of Wang and Chaudhri, teaches the method according to claim 13.  Wang further teaches wherein in a case where the state in the edge of the first icon is beyond the display frame continues for a predetermined time and then a movement of the first icon has been detected, the displayed first page is switched to the second page that is present in the detected moving direction (receiving, by the touch device, a page switching instruction by using a screen edge area, and switching a currently displayed user interface page according to the page switching instruction, where the screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction [Wang, 0010]. if a user touches a left side of a screen of a touch device (that is, the touch device receives a page switching instruction), a screen page of the touch device is switched from the current page to a page located at a left side of the page [Wang, 0034]).

Claim 19. (Previously Presented):  The combination of Wang and Chaudhri, teaches the method according to claim 11.  Wang further teaches wherein the first page is switched to the second page while maintaining a display state of the first icon being dragged (the user drags the icon of the component to a left edge or a right edge of the current page, so that the page of the desktop container switches to the previous page or the next page correspondingly. When the page switches to a target page, the user releases the icon corresponding to the component that is held down [Wang, 0006]).

Claim 21. (Currently Amended):  The combination of Wang and Chaudhri, teaches the storage medium according to claim 12.  Wang further teaches wherein the first page is switched to the second page when the first icon has been moved to a position where an edge beyond the display frame (the user drags the icon of the component to a left edge or a right edge of the current page, so that the page of the desktop container switches to the previous page or the next page correspondingly. When the page switches to a target page, the user releases the icon corresponding to the component that is held down [Wang, 0006].  Receiving, by the touch device, a page switching instruction by using a screen edge area, and switching a currently displayed user interface page according to the page switching instruction, where the screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction [Wang, 0010]; Examiner's Note: i.e. when the edge of the first content/icon touches the edge of the screen such as the icon's right edge would touch the screen's right edge to go to the next page, or the icon's left edge would touch the screen's left edge to go the previous page).
 
Claim 23. (Currently Amended):  The combination of Wang and Chaudhri, teaches the storage medium according to claim 21.  Wang further teaches wherein a threshold is set based on a display size of the first icon for determining whether the edge of the first icon is beyond the display frame (the screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction, where the specific width may be preset in the touch device, or may be manually adjusted later [Wang, 0032]), it is determined whether the edge of the first icon is beyond the display frame based on the threshold having been set, and wherein the first page is switched to the second page based on a determination result of the determining (after the touch device receives a page switching instruction, a screen page of the touch device is switched from a current page to a page indicated by the page switching instruction [Wang, 0033]; Examiner's Note: i.e. when the edge of the first content/icon touches the edge of the screen such as the icon's right edge would touch the screen's right edge to go to the next page, or the icon's left edge would touch the screen's left edge to go the previous page).

Claim 24. (Currently Amended):  The combination of Wang and Chaudhri, teaches the storage medium according to claim 21.  Chaudhri further teaches wherein the first page is switched to the second page in a case where the first icon is stationary in the state in which the edge of the first icon is beyond the display frame, and the stationary state continues for a predetermined time (in response to detecting the action icon 5002-13 at the edge of the display (e.g., touch screen 112) for more than the predetermined time threshold, the device navigates to a next set/page of selectable user interface objects (e.g., as illustrated in FIG. 5D) [Chaudhri, 0220, FIGS. 5B-5D]; Examiner's Note: as illustrated in FIGS. 5B-5D, while other icons are left in their current positions, icon 5002-13 "R" is dragged to the edge/frame of page 3 (FIGS. 5B-5C), as indicated by the 4 circles with the third from the left being filled in, and is moved to page 4 (FIG. 5D), indicated by the fourth circle of the 4 being filled).

Claim 25. (Previously Presented):  The combination of Wang and Chaudhri, teaches the storage medium according to claim 24.  Chaudhri further teaches wherein it is determined that the first icon is stationary in a case where a moving distance of the first icon does not reach a predetermined distance for the predetermined time (in FIG. 5C, the action icon 5002-13 is moved to the edge of the display (e.g., touch screen 112) and is maintained at the edge of the display for more than a predetermined time threshold (e.g., 1 second). In response to detecting the action icon 5002-13 at the edge of the display (e.g., touch screen 112) for more than the predetermined time threshold, the device navigates to a next set/page of selectable user interface objects (e.g., as illustrated in FIG. 5D) [Chaudhri, 0220, FIGS. 5B-5D]; Examiner's Note: Stationary objects inherently do not move.  Wherein predetermined distance is the distance between the icon and the edge/frame).

Claim 26. (Currently Amended):  The combination of Wang and Chaudhri, teaches the storage medium according to claim 21.  Wang further teaches wherein in a case where the state in which the edge of the first icon is beyond the display frame continues for a predetermined time and then a movement of the first icon has been detected, the displayed first page is switched to the second page that is present in the detected moving direction (receiving, by the touch device, a page switching instruction by using a screen edge area, and switching a currently displayed user interface page according to the page switching instruction, where the screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction [Wang, 0010]. if a user touches a left side of a screen of a touch device (that is, the touch device receives a page switching instruction), a screen page of the touch device is switched from the current page to a page located at a left side of the page [Wang, 0034]).

Claim 27. (Previously Presented):  The combination of Wang and Chaudhri, teaches the storage medium according to claim 12.  Wang further teaches wherein the first page is (the user drags the icon of the component to a left edge or a right edge of the current page, so that the page of the desktop container switches to the previous page or the next page correspondingly. When the page switches to a target page, the user releases the icon corresponding to the component that is held down [Wang, 0006]).

Claim 32. (Previously Presented):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 29.  The combination further teaches wherein the predetermined condition is whether a state that an end edge of the first icon coincides with or exceeds an end edge of the display frame ([Chaudhri, 0220, FIG. 5C]; Examiner's Note: as illustrated icon 5002-13 has been dragged off the edge of touch screen 112) continues for a predetermined time or longer, and the processor causes the first icon to move to the second page that is present to the right of the first page if determined that a state that a right end edge of the first icon coincides with or exceeds a right end edge of the display frame continues for a predetermined time or longer, and the processor causes the first icon to move to a third page that is present to the left of the first page if determined that a state that a left end edge of the first icon coincides with or exceeds a left end edge of the display frame continues for a predetermined time or longer (a user can switch to a previous page by swiping rightward on a touchscreen and switch to a next page by swiping leftward [Wang, 0005].  In FIG. 5C, the action icon 5002-13 is moved to the edge of the display (e.g., touch screen 112) and is maintained at the edge of the display for more than a predetermined time threshold (e.g., 1 second). In response to detecting the action icon 5002-13 at the edge of the display (e.g., touch screen 112) for more than the predetermined time threshold, the device navigates to a next set/page of selectable user interface objects (e.g., as illustrated in FIG. 5D) [Chaudhri, 0220, FIGS. 5B-5D]; Examiner's Note: as illustrated in FIG. 5C, when the right edge of the first content/icon 5002-13 touches the right edge of the screen such as the icon's right edge would touch the screen's right edge to go to the next page, or the icon's left edge would touch the screen's left edge to go the previous page).

Claim 33. (New):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 29.  Wang further teaches wherein the part of the first icon being dragged is determined to have been moved sufficiently beyond the display frame when a coordinate of an edge of the first icon being dragged has been moved sufficiently beyond the display frame (the user drags the icon of the component to a left edge or a right edge of the current page, so that the page of the desktop container switches to the previous page or the next page correspondingly. When the page switches to a target page, the user releases the icon corresponding to the component that is held down [Wang, 0006].  Receiving a state activation instruction based on an icon by using a screen of a touch device, so as to activate the icon into a movable state; receiving, by the touch device, a page switching instruction by using a screen edge area, and switching a currently displayed user interface page according to the page switching instruction, where the screen edge area refers to an area that has a specific width on two lateral edges along a currently displayed direction; and releasing the icon so that the touch device moves the icon to a target user interface page [Wang, 0010]; Examiner's Note: i.e. when the edge of the first content/icon touches the edge of the screen such as the icon's right edge would touch the screen's right edge to go to the next page, or the icon's left edge would touch the screen's left edge to go the previous page.  Because physical display devices can only have a set number of coordinates corresponding to physical area of said display, dragging to the right edge is equivalent to dragging the icon to a greater coordinate value, and dragging to the left is equivalent to less of a coordinate value).
 
Claim 34. (New):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 29, wherein the first icon being dragged has a longer side in a predetermined axis direction (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 - I. Aesthetic Design Changes]; Examiner's Note: the shape of the icon is being interpreted as a design choice having no described function).
 
Claim 35. (New):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 29, wherein the first icon being dragged has a longer side in a predetermined axis direction, and, in a case where an edge of the first icon in a direction perpendicular to the predetermined axis direction is dragged beyond an edge of the display frame in the direction perpendicular to the predetermined axis direction, the first icon is moved from the first page to the second page ([Wang, 0006, 0010].  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 - I. Aesthetic Design Changes]; Examiner's Note: the shape of the icon is being interpreted as a design choice having no described function).

Claims 9, 20, and 28, are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140289669 A1, published: 9/25/2014), and Chaudhri (US 20110252346 A1, published: 10/13/2011), and in further view of Putz et al. (US 20120324368 A1, published: 12/20/2012).
Claim 9. (Previously Presented):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 29.  The combination of Wang and Chaudhri, does not teach further comprising: a user interface that sets whether to validate a movement of the icon, wherein the touch panel display accepts the moving operation with the input instruction member if the movement of the icon is validated by the user interface.
However, Putz teaches further comprising: a user interface that sets whether to validate a movement of the icon, wherein the touch panel display accepts the moving operation with the input instruction member if the movement of the icon is validated by the user interface (providing a confirmation dialog prior to completing the move operation [Putz, Claim 10]; Examiner's Note: It is well known in the computer art to include a confirmation dialog before completing actions to validate said action).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dragging of an icon to another page invention of the combination of Wang and Chaudhri, to include the confirmation feature of Putz.


Claim 20. (Previously Presented):  The combination of Wang and Chaudhri, teaches the method according to claim 11.  The combination of Wang and Chaudhri, does not teach further comprising: setting, via a user interface, whether to validate a movement of the icon, wherein the touch panel display accepts the moving operation with the input instruction member if the movement of the icon is validated by the user interface.
However, Putz teaches further comprising: setting, via a user interface, whether to validate a movement of the icon, wherein the touch panel display accepts the moving operation with the input instruction member if the movement of the icon is validated by the user interface (providing a confirmation dialog prior to completing the move operation [Putz, Claim 10]; Examiner's Note: It is well known in the computer art to include a confirmation dialog before completing actions to validate said action).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dragging of an icon to another page invention of the combination of Wang and Chaudhri, to include the confirmation feature of Putz.
One would have been motivated to make this modification to insure that a user had intended to complete a drag operation, and that the user has, to their satisfaction, completed 

Claim 28. (Previously Presented):  The combination of Wang and Chaudhri, teaches the storage medium according to claim 12.  The combination of Wang and Chaudhri, does not teach the method further comprising: setting, via a user interface, whether to validate a movement of the icon, wherein the touch panel display accepts the moving operation with the input instruction member if the movement of the icon is validated by the user interface.
However, Putz teaches the method further comprising: setting, via a user interface, whether to validate a movement of the icon, wherein the touch panel display accepts the moving operation with the input instruction member if the movement of the icon is validated by the user interface (providing a confirmation dialog prior to completing the move operation [Putz, Claim 10]; Examiner's Note: It is well known in the computer art to include a confirmation dialog before completing actions to validate said action).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dragging of an icon to another page invention of the combination of Wang and Chaudhri, to include the confirmation feature of Putz.
One would have been motivated to make this modification to insure that a user had intended to complete a drag operation, and that the user has, to their satisfaction, completed their intended task.  By providing a confirmation dialog, the user is given the opportunity to check their work.

Claims 30 and 31, are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140289669 A1, published: 9/25/2014), and Chaudhri (US 20110252346 A1, published: 10/13/2011), and in further view of Kung et al. (US 5742286 A, published: 4/21/1998).
Claim 30. (Previously Presented):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 29, wherein, when the first icon is moved to the second page by the drag operation, the processor causes the touch panel display to perform display where the first icon is able to be dragged on the second page and where no other icon is placed (in response to detecting the action icon 5002-13 at the edge of the display (e.g., touch screen 112) for more than the predetermined time threshold, the device navigates to a next set/page of selectable user interface objects (e.g., as illustrated in FIG. 5D) [Chaudhri, 0220, FIGS. 5B-5D]; Examiner's Note: as illustrated in FIGS. 5B-5D, icon 5002-13 "R" is dragged to a blank area, not occupied by icons, of a second page.  Otherwise, if an icon was moved onto another icon, a secondary function of making/adding to a folder would occur).
The combination of Wang and Chaudhri, does not teach when the first icon is moved by the drag operation, the processor causes the display to perform display such that a color is put on a blank area where the first icon is able to be dragged.
However, Kung teaches when the first icon is moved by the drag operation, the processor causes the display to perform display such that a color is put on a blank area where the first icon is able to be dragged (continuing with FIG. 2F, upon such dragging of the cursor 222 over any selected target object such as machine 212, all valid previously-selected target objects 212-216 in the view of the machine container 208 would then provide a visual indication to the user that each of these object will accept the drop action. Such acceptance feedback may be provided by any of a variety of techniques well known in the art including drop-down drop zone emphasis (the visual appearance of an area around the target icon changing so that it appears that the icon is located in a small "well"), and the replication of drag icons over each of the target icons. Specifically, with reference to FIG. 2F, white borders 230 are shown around each machine 212-216, and the drag icon 228 may, in like manner, be shown replicated on each of the target icons as desired. It is preferable that selected target objects which do not accept the drop could further provide a "reject" indication [Kung, Col. 7, Ln. 1-17].  Referring now to FIG. 2I, it may be seen that for a particular selected target object such as machine 214, if it is such an object as to be incapable of accepting a drop of a selected source object, an indicator 238 will be provided on the machine 214 icon, thereby indicating to the user that the selected target object cannot accept a drop as indicated by this "reject" emphasis 238 [Kung, Col. 7, Ln. 61-67, FIG. 2i]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dragging of an icon to another page invention of the combination of Wang and Chaudhri, to include the target drop emphasis feature of Kung.
One would have been motivated to make this modification to indicate appropriate target areas for a user to drop an icon.  This has the effect of indicating areas that will accept, and will not accept, the user's dragged icon so that a user may quickly and intuitively complete said operation, without unnecessary user aggravation.

Claim 31. (Previously Presented):  The combination of Wang, Chaudhri, and Kung, teaches the display apparatus according to claim 30.  The combination further teaches wherein, when the first icon is moved to the second page by the drag operation, the processor causes the touch panel display to perform display such that a color is put on, among a plurality of blank areas where the first icon is able to be dragged on the second page (continuing with FIG. 2F, upon such dragging of the cursor 222 over any selected target object such as machine 212, all valid previously-selected target objects 212-216 in the view of the machine container 208 would then provide a visual indication to the user that each of these object will accept the drop action. Such acceptance feedback may be provided by any of a variety of techniques well known in the art including drop-down drop zone emphasis (the visual appearance of an area around the target icon changing so that it appears that the icon is located in a small "well"), and the replication of drag icons over each of the target icons. Specifically, with reference to FIG. 2F, white borders 230 are shown around each machine 212-216, and the drag icon 228 may, in like manner, be shown replicated on each of the target icons as desired. It is preferable that selected target objects which do not accept the drop could further provide a "reject" indication [Kung, Col. 7, Ln. 1-17]), a blank area where at least a part of the first icon that is currently being dragged overlaps (in FIG. 5D, the device detects a request to move the selectable user interface object 5002-13 to the folder icon for the empty folder 5004-3. In the example illustrated in FIG. 5D, the request includes movement 5020 of the contact 5016 from the contact location 5016-b near the edge of the display (e.g., touch screen 112) to a contact location (e.g., 5016-c in FIG. 5E) that is proximate to the folder icon 5004-3 for the new empty folder. In response to the request to move the selectable user interface object, the device moves the selectable user interface object from the location (e.g., 5002-13 in FIG. 5D) near the edge of the display (e.g., touch screen 112) to a location that is proximate to or overlapping with the folder icon 5004-3 for the new empty folder or an activation region for the folder icon 5004-3 [Chaudhri, 02221, FIG. 5D]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140289669 A1, published: 9/25/2014) and Chaudhri (US 20110252346 A1, published: 10/13/2011), and in further view of Kim et al. (US 20160004416 A1, filed: 2/20/2014).
Claim 36. (New):  The combination of Wang and Chaudhri, teaches the display apparatus according to claim 29.  The combination of Wang and Chaudhri, does not teach wherein size of the icons corresponding respectively to the plurality of functions is changeable.
However, Kim teaches wherein size of the icons corresponding respectively to the plurality of functions is changeable (the method includes displaying at least one icon on a widget screen to correspond to a function for changing sizes of the icons on a touch screen for displaying the at least one icon; receiving a selection of an icon to which the function is to be applied; activating an attribute of the selected icon; and adjusting, when a side of the selected icon is dragged on the widget screen, a size of the selected icon according to a direction of the drag [Kim, 0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dragging of an icon to another page invention of the combination of Wang and Chaudhri, to include the icon size change feature of Kim.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/Seth A Silverman/Primary Examiner, Art Unit 2145